                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                             CR 20–48–M–DLC

              Plaintiff,

       vs.                                                  ORDER

ZACHARY EDWARD
SCHADEWITZ and DREAM
JESSYKA ANDERSON,

              Defendant.


      Before the Court is the United States’ Motion for Final Order of Forfeiture.

(Doc. 86.) Having reviewed the motion, the Court finds:

      1.     The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2).

      2.     A preliminary order of forfeiture was entered on April 20, 2021.

(Doc. 76.)

      3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 77.)

      4.     It appears there is cause to issue a forfeiture order for the money listed

within this Order under 21 U.S.C. §§ 853(a)(1) and (2). Accordingly,


                                          1
      IT IS ORDERED that:

      1.     The motion for final order of forfeiture (Doc. 86) is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), free from the claims

of any other party, the following property:

             • One Glock 19, 9mm semi-automatic pistol with extended capacity
               magazine, S/N: ACBS211;

             • Two Glock magazines;

             • One .380 caliber magazine;

             • One Ruger LCP semi-automatic pistol, .380 caliber, S/N:
               371729241;

             • One Mossberg & Sons US, model 590, 12ga pump action shotgun,
               S/N: V1021879; and

             • $800 U.S. currency.

3.    The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law

      DATED this 12th day of July, 2021.




                                           2
